DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 24 February 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites an extraneous (“a2”) in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al., US 2015/0000739 (“Ikenaga”)(previously cited). The webpage for EMAC SP2220 published online at https://www.westlake.com
/sites/default/files/SP2220_TDS_rev_4-20.pdf by Westlake Chemical and dated 5 September 2019 (“Westlake”) is relied upon as an evidentiary reference for claim 5 (newly cited)(copy provided herewith).
Regarding claims 1 and 4, the following grounds of rejection is based on the broader disclosure of the previously applied Ikenaga reference. Ikenaga discloses a solar cell sealing film comprising an encapsulating layer (i.e. a monolayer element) formed from a composition comprising a crosslinkable resin and from 0.005 to 5 parts by weight (based on 100 parts by weight of crosslinkable resin) of a stabilizer (i.e. an additive) [abstract, 0001, 0009, 0013, 0055, 0145-0146]. The crosslinkable resin has a melt flow rate (MFR) value of from 10 to 50 g/10mins at 190 °C/2.16 kg [abstract, 0055-0058]. 
Ikenaga teaches that the crosslinkable resin may is preferably one or more selected from copolymer of ethylene and an α-olefin, copolymers composed of ethylene, an α-olefin, and an unconjugated polyene, copolymer of ethylene and a polar monomer [0057].  As such, Ikenaga reasonably teaches that the crosslinkable resin may be an ethylene/polar copolymer.  Ikenaga teaches, inter alia, ethylene/methyl acrylate as an example ethylene/polar copolymer [0127].  Ikenaga goes on to teach that the crosslinkable resin may be modified by grafting with silane coupling agent [0133-0135].  Thus, Ikenaga reasonably teaches a crosslinkable resin which is a silane-grafted copolymer of ethylene and methyl acrylate which reads on the polymer of ethylene (a).
Ikenaga does not teach or suggest that the composition of the encapsulating layer is required to comprise any additional components.  As such, Ikenaga reasonably teaches an encapsulating layer which is formed from a composition consisting of from 99.995 to 95 wt% of a silane-grafted ethylene/methyl methacrylate copolymer and from 0.005 to 5 wt% of a stabilizer wherein the silane-grafted ethylene/methyl methacrylate copolymer has an MFR value of from 10 to 50 g/10mins at 190 °C/2.16 kg which renders obvious the ethylene polymer composition (C) of claims 1 and 4 (see MPEP 2144.05).  Ikenaga additionally teaches that the surface of the encapsulating layer may be embossed so as to form concave portions having a depth of 20 to 95 wt% of the thickness of the layer [0170] which renders obvious the claimed pattern of recesses.

Ikenaga is silent regarding the molar percentage of silane groups containing units in the composition.  However, Ikenaga does teach that the use of a silane coupling agent improves adhesiveness of the crosslinkable resin and that use of too much silane coupling agent can result in the formation of bubbles [0135].  As such, in light of the disclosure of Ikenaga, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the amounts of silane groups grafted onto the crosslinkable resin via routine experimentation in order to arrive at desired degree of adhesion while arriving also keeping the formation of bubbles within an acceptable range.  Given that the composition of the encapsulating layer is nearly entirely composed of the crosslinkable resin, varying the amount of silane groups grafted onto the resin through routine experimentation would have produced a composition comprising silane group(s) containing units in a range of amounts which is the same as that claimed (see 2144.05).
Regarding claim 3, the embossed concave portions taught by Ikenaga read on the claimed pattern of embossed recesses.
Regarding claim 5, Ikenaga is silent regarding the melting temperature of the ethylene/methyl acrylate copolymer disclosed as being suitable for use as the crosslinkable resin.  However, Ikenaga does teach that the polar monomer (i.e. methyl acrylate) may be present in amount of from 15 to 50 wt% [0128] and that the crosslinkable resin may have an MFR of 10 to 50 g/10mins at 190 °C/2.16 kg.  
Regarding the claimed composition (C), Applicant’s specification discloses that ethylene/methyl acrylate is preferred polymer of ethylene (a) (page 11 line 16), and that the polymer of ethylene (a) may have an MFR of less than 20 g/10mins (page 12 lines 4-8), and that the preferred methyl acrylate content of the polymer of ethylene (a) ranges from 6.8 to 18 mol% (page 11 lines 4-7) (i.e. from about 18.3 to about 40.2 wt% of methyl acrylate).   
As such, the teachings of Ikenaga reasonably encompasses teachings wherein the composition of the encapsulating layer is identical to or substantially identical to the composition (C) claimed and disclosed by Applicant in terms of the amount and species of polymer of ethylene as well as the melt flow rate and content of methyl acrylate monomers in the polymer of ethylene.  As such, in the absence of objective evidence to the contrary, there is a reasonably expectation that teachings of Ikenaga encompass a crosslinkable polymer which intrinsically has a claimed melting temperature which meets the limitation of claim 5.
Additionally and/alternatively, Westlake serves as objective evidence that ethylene/methyl acrylate copolymers having a methyl acrylate content of 20 wt%, which falls within the content range taught by Ikenaga, have a melting point of 83 °C (page 1 – under “Typical Physical Properties”).
Regarding claim 8, the silane coupling agent which is used to modify the crosslinkable resin may be, inter alia, vinyl triethoxysilane (VTEOS) [0136] which reads on the claimed silane compound.
Regarding claim 10, the solar cell module disclosed by Ikenaga reads on the claimed article.
Regarding claim 11, the solar cell module may comprise a multilayer laminate structure [0185].
Regarding claim 12, Ikenaga teaches a solar cell module having the claimed layer arrangement [0185, Fig. 1].

Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 2012/0073655 (“Mori”)(previously cited) in view of Ikenaga.
Regarding claims 1 and 4, Mori discloses a solar cell encapsulating layer (i.e. monomer layer element) formed from a composition comprising a silane-modified ethylene/α-olefin resin having an MFR value of from 0.1 to 100 g/10mins at 190°C/2.16 kg [abstract, 0012-0022, 0026].  The disclosed MFR value range overlaps, and therefore renders obvious, the MFR range recited in claims 1 and 4 (see MPEP 2144.05). The silane-modified ethylene/α-olefin resin may be a graft copolymerized with an adhesion promoter which may be, inter alia, methyl acrylate [0089-0091].  The disclosed methyl acrylate graft copolymerized silane-modified ethylene/α-olefin resin reads on the claimed polymer of ethylene (a). The composition may additionally comprise up to 0.05 parts by weight of an adhesion accelerator [0104] which reads on claimed additive and renders obvious the claimed range of amounts of additive.
Mori is silent regarding the molar percentage of silane groups containing units in the composition.  However, Mori teaches that when the silane compound used to form the silane-modified ethylene/α-olefin resin is present in amounts of between 0.1 and 5 parts by weight it is possible to fully improve adhesion while at the same time not adversely affecting the resin’s transparency and flexibility.  As such, in light of the disclosure of Mori, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the amounts of silane groups grafted onto the resin via routine experimentation in order to arrive at desired degree of adhesion while also arriving at an acceptable degree of flexibility and transparency.  Given that the composition of the encapsulating layer is nearly entirely composed of the silane-modified ethylene/α-olefin resin, varying the amount of silane groups grafted onto the resin through routine experimentation would have produced a composition comprising silane group(s) containing units in a range of amounts which is the same as that claimed (see 2144.05).
Mori does not teach or suggest that the composition which forms the encapsulating film is required to comprise any additional components.  As such, Mori reasonably teaches a film formed from a composition consisting of the above described components. 
Mori is silent regarding the encapsulating layer comprising a surface having a pattern comprising a depth of recesses of between 5 and 45% relative to the total thickness of the layer.  
Ikenaga discloses a solar cell module comprising an encapsulating layer which is formed from a silane-modified ethylene copolymer [abstract, 0055-0057, 0133-0138, 016]. Ikenaga teaches embossing the encapsulating layer so as to have concave portions in order provide cushioning and prevent brakeage of a solar cell element encapsulated by the encapsulating layer [0161, 0169, 0170]. The concave portions having a depth of 20 to 95 wt% of the thickness of the layer [0170].
Mori and Ikenaga are both directed towards encapsulated solar cells comprising an encapsulating layer formed from a composition comprising a silane-modified ethylene polymer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have embossed the encapsulating layer of Mori so as to have concaved portions having a depth of 20 to 95 wt% of the thickness of the layer as taught by Ikenaga with the expectation of providing a layer which cushions a solar cell element encapsulated by the encapsulating layer and thereby prevent breakage of the element.  The embossed concave portions of the resulting encapsulating layer would have rendered obvious the claimed pattern of recesses. 
Regarding claim 3, the embossed concave portions taught by modified Mori read on the claimed pattern of embossed recesses.
Regarding claim 5, Mori teaches that the silane-modified ethylene/α-olefin resin has a melting point of from 90 to 125 °C [0021, 0067, 0074].  Given that the nearly all of the composition of the encapsulating layer is comprised of the silane-modified ethylene/α-olefin, there is a reasonably expectation the composition of the layer as a whole would have a melting point range that is the same as the silane-modified ethylene/α-olefin which renders obvious the claimed range.
Regarding claim 8, Mori teaches that the silane coupling agent which is used form the silane-modified ethylene/α-olefin resin may be, inter alia, vinyl triethoxysilane (VTEOS) [0097] which reads on the claimed component (b).
Regarding claims 10 and 11, Mori teaches a laminated solar cell module comprising the claimed encapsulating layer [0043-0049] which reads on the claimed article.
Regarding claim 12, Mori teaches solar cell module comprising a transparent front protective member, a first solar cell encapsulating layer, a solar cell, a second solar cell encapsulating layer, and a back protective member [0044].

Response to Arguments
Applicant’s arguments filed 24 May 2021 with respect to claims1, 3-5, 8, and 10-12 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1.
On page 10 of the remarks Applicant asserts that the scope of the instant claims excludes the film formed from the blend of an ethylene/α-olefin copolymer and an ethylene/polar monomer copolymer taught by Ikenaga.  The Examiner agrees that the scope of the instant claims indeed excludes such a film.  However, as it described in the rejection above, Ikenaga also reasonably discloses a film formed from a composition which consists of an ethylene/polar monomer copolymer and additive which reads on the instantly claimed monolayer element.  Additionally, Mori which forms the basis of the instant co-pending rejection also does not require a polymer blend.  For these reasons Applicant’s argument is not found persuasive.
On pages 10 and 11 of the remarks Applicant asserts the data provided in Table 2 of the instant specification establishes that compared to a film having concaved portions having a depth of 80%, films having concave portions having a depth in the range of 5 to 45% exhibit improved adhesion.  Applicant goes on to assert that the improved adhesion is unexpected.  However, regarding an assertion of an unexpected result, MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the scope of the claims encompasses a monolayer element which are applied to any kind of substrate or to no substrate at all or a monolayer element which is first coated with an adhesive and then applied to a substrate.  Additionally, the scope of the instant claims encompasses a layer comprising recessed portions of essentially any number, shape, size, and/or pattern. As such, the scope of the data relied upon by Applicant in support of the assertion of an unexpected result is significantly narrower than the scope of the instantly pending claims.  
Furthermore, Applicant has not objectively demonstrated that the observed difference in adhesion is due only to the depth of the concave portion and not the shape, size, number, pattern, and/or spacing of the concave portions and/or a reduction in the contact area between the substrate and film resulting from forming the recessed portion.  It is the Examiner’s position that if the depth of the concave portions in a given film correlates with to a reduction in the surface area available for contact with and adhesion to a substrate, then logic dictates that as the depth of the concave portion increases the degree of adhesion between the substrate and the film would be reduced as there is less surface area available for adhesion. In this case, Applicant’s observation is what one of ordinary skill would have expected. Of course, depending on the shape of the recessed portion, the depth of the recessed portion would not necessarily affect the surface area of the film that is available for contact with and adhesion to a substrate. However, it is noted that the instant claims are silent regarding the shape, size, number, and pattern of recesses.  For these reasons Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782